



Exhibit 10.55


AMENDMENT 1 TO SPIRE INC. EXECUTIVE SEVERANCE PLAN




WHEREAS, Spire Inc. (the “Company”) adopted The Laclede Group, Inc. Executive
Severance Plan effective January 1, 2015, which was amended and restated as the
Spire Inc. Executive Severance Plan effective June 1, 2017 (the “Plan”);


WHEREAS, the Company has retained the right to amend the Plan;


WHEREAS, the Company wishes to amend the definition of “Change in Control” to
make the definition consistent with the other compensation plans sponsored by
the Company; and


WHEREAS, the Company wishes to make the Plan name consistent with the naming
conventions of other Company compensation plans.


NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2018, as
set forth herein.


1.    Under Article I, the definition of “Change in Control” is hereby amended
to read as follows:


“Change in Control” shall mean the occurrence of one of the following events:
(a)    The purchase or other acquisition (other than from the Company) by any
person, entity or group of persons, within the meaning of Sections 13(d) or
14(d) of the Exchange Act of 1934 (“Exchange Act”) (excluding, for this purpose,
the Company or its subsidiaries or any employee benefit plan of the Company or
its subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the Company’s then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors (“Company Voting Securities”); or
(b)    Individual members of the Board, as of the Effective Date of the Plan
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, as a member
of the Incumbent Board, any such individual whose initial election to office
occurs as a result of either an actual or threatened election contest (as such
term is used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a party other than the Board; or
(c)    Consummation by the Company of a reorganization, merger or consolidation,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger, or consolidation do
not, immediately thereafter, own more than 50% of the surviving entity’s then
outstanding shares of common stock or the surviving entity’s combined voting
power entitled to vote generally in the election of directors, or of a
liquidation or dissolution of the Company or of the sale of at least 80% of the
Company’s assets. In making this computation as to any Company shareholder who
was also an equity owner in any other party to such reorganization, merger, or
consolidation prior to consummating such transaction, only the common stock or
voting power relating to such shareholder’s equity interests in the Company
shall be counted toward the 50% threshold in the prior sentence.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company that reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person takes further action to increase the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
To the extent that any payment under the Plan constitutes nonqualified deferred
compensation that is subject to the provisions of Code Section 409A, a Change in
Control shall occur only if such event also constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as those terms are defined
under Treasury Regulation §1.409A-3(i)(5).
2.    Under Article I, the definition of “Plan” is hereby amended to read as
follows:


“Plan” shall mean the Spire Executive Severance Plan, as amended from time to
time.


3.    Except as otherwise provided in this amendment, the provisions of the Plan
remain in full force and effect.




This amendment is adopted this 9th day of November, 2017.




 
SPIRE INC.
 
 
 
 
 
 
 
By:
/s/ Ellen L. Theroff
 
 
 
 
Name:
Ellen L. Theroff
 
 
 
 
Title:
Vice President, Corporate Secretary











